DETAILED ACTION
This is the first Office Action on the merits based on the 16/887,688 application filed on 05/29/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US Patent No. 9,802,076) in view of Chang (US Patent No. 6,001,046).


    PNG
    media_image1.png
    674
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    627
    media_image2.png
    Greyscale

	Regarding claim 1, Murray discloses an exercise system (recumbent exercise apparatus 100; Figure 1), comprising: an osteogenic exercise machine (Guide track 134, two upstanding frame members, handles 128b, seat 138; See annotated Figure 1C above) comprising: a first base (See annotated Figure 1C above), a first frame (See annotated Figure 1C above) extending from the first base (See annotated Figure 1C above), and a first handle system (128b; Figure 1B) coupled to the first frame (See annotated Figure 1C above); a muscular hypertrophy machine ), a second frame (See annotated Figure 1C above) extending from the second base (See annotated Figure 1C above), and a cycling apparatus (pedal assembly 106; Figure 1C) coupled to the second frame (See annotated Figure 1C above).
Murray does not disclose a first base comprising a first coupling mechanism and a second coupling mechanism configured to couple to the first coupling mechanism to form the exercise system, and decouple from the first coupling mechanism to form separate osteogenic exercise and muscular hypertrophy machines.

    PNG
    media_image3.png
    644
    681
    media_image3.png
    Greyscale

Chang teaches an exercise system (Recumbent bicycle 10; Figure 1), comprising: an osteogenic exercise machine (Extension 32, Second base member 24 and second stabilizer bar A knob 26 secured to a threaded rod 28 is provided for use as a lock. The rod 28 is received within a nut 30 secured, as by welding, to the base member 22 in alignment with an opening (not shown) in the base member 22. Thus, the knob 26 can be rotated to extend the rod 28 into the base member 22 to engage the base member 24 for a desired spacing between the stabilizer bars 14, 16.”), a second frame (stabilizer bar 16; Figure 1) extending from the second base (Base member 24 and second stabilizer bar 16; Figure 1), and a cycling apparatus (Pedaling mechanism 34; Figure 1) coupled to the second frame (stabilizer bar 16; Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base (Base structure 101; Figure 1C) of Murray to be separate and have the coupling mechanism of Chang to allow for easier relocation of the devices due to the weight of a single machine being easier to carry then both the machines 
 
Regarding claim 2, Murray in view of Chang teaches one of the first and second coupling mechanisms comprises a slot (Engaging hole in 24 for rod 28; Figure 1 of Chang), and the other of the first and second coupling mechanisms comprises a protrusion (Knob 26 and rod 28; Figure 1 of Chang) that couples with the slot (Engaging hole in 24 for rod 28; Figure 1 of Chang).

    PNG
    media_image4.png
    651
    617
    media_image4.png
    Greyscale



    PNG
    media_image2.png
    581
    627
    media_image2.png
    Greyscale

Regarding claim 3, Murray in view of Chang teaches wherein the osteogenic exercise machine (See annotated Figure 1C of Murray above) further comprises: a rail (Rail 134; Figure 1C of Murray) coupled to the first base (See annotated Figure 1C above); and a seat assembly (Seat 102; Figure 1C) coupled to the rail (Rail 134; Figure 1C of Murray) and configured to traverse along the rail (134; Figure 1C), wherein a first position (Facing away from the cycling apparatus) comprises the seat assembly (102; Figure 1C of Murray) facing the osteogenic exercise machine (The seat can rotate 180 degrees to face the handles 128b to perform rowing In certain embodiments, the seat 102 can be configured to rotate 180.degree. from the forward facing position to facilitate placing a patient or other user onto the seat 102. Once the user is seated, the seat 102 can be rotated forward so that the user faces the guide tracks 104 and exercise with the apparatus 100. In other embodiments, the seat 102 can rotate more than or fewer than 180.degree. (e.g., 360.degree., 90.degree., 45.degree., etc.), or to rotate or include in whole or in part about a horizontal axis. The seat 102 may also be configured to lock at designated positions when the lever 136 is released to provide a more controlled rotation of the seat 102. The seat 102, for example, can be configured to stop at every 45.degree. rotation. The lever 136 may be also be held in its released (e.g., lifted) position to allow the seat 102 to rotate to a desired position.”)

    PNG
    media_image5.png
    642
    576
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    635
    625
    media_image6.png
    Greyscale

Regarding claim 4, Murray in view of Chang teaches the seat assembly (Seat 102; Figure 1C of Murray) comprises: a seat rest (See annotated Figure 1A of Murray above); and a seat back (138; Figure 1A of Murray) extending from the seat rest (See annotated Figure 1C of Murray above), the seat back (138; Figure 1A of Murray) comprising a first element (See Figure 1C of Murray above; Top of the piece that is connected to the guide rail 134) rotationally coupled a second element (See Figure 1C of Murray above; Col. 7 Lines 34- 48 “In certain embodiments, the seat 102 can be configured to rotate 180.degree. from the forward facing position to facilitate placing a patient or other user onto the seat 102. Once the user is seated, the seat 102 can be rotated forward so that the user faces the guide tracks 104 and exercise with the apparatus 100. In other embodiments, the seat 102 can rotate more than or fewer than 180.degree. (e.g., 360.degree., 90.degree., 45.degree., etc.), or to rotate or include in whole or in part about a horizontal axis. The seat 102 may also be configured to lock at designated positions when the lever 136 is released to provide a more controlled rotation of the seat 102. The seat 102, for example, can be configured to stop at every 45.degree. rotation. The lever 136 may be also be held in its released (e.g., lifted) position to allow the seat 102 to rotate to a desired position.”)

Regarding claim 5, Murray in view of Chang teaches a handle system (136; Figure 1C of Murray) extending from the seat back (138; Figure 1A of Murray; the handle system extends from the seat back to the front of the seat), and the handle system (136; Figure 1C of Murray) is configured to be gripped during rotation of the first element relative to the second element. (See Figure 1C of Murray above; Col. 7 Lines 34- 48 “In certain embodiments, the seat 102 can be configured to rotate 180.degree. from the forward facing position to facilitate placing a patient or other user onto the seat 102. Once the user is seated, the seat 102 can be rotated forward so that the user faces the guide tracks 104 and exercise with the apparatus 100. In other embodiments, the seat 102 can rotate more than or fewer than 180.degree. (e.g., 360.degree., 90.degree., 45.degree., etc.), or to rotate or include in whole or in part about a horizontal axis. The seat 102 may also be configured to lock at designated positions when the lever 136 is released to provide a more controlled rotation of the seat 102. The seat 102, for example, can be configured to stop at every 45.degree. rotation. The lever 136 may be also be held in its released (e.g., lifted) position to allow the seat 102 to rotate to a desired position.”)

    PNG
    media_image6.png
    635
    625
    media_image6.png
    Greyscale

    PNG
    media_image5.png
    642
    576
    media_image5.png
    Greyscale

Regarding claim 6, Murray in view of Chang teaches the second element (See annotated Figure 1C of Murray below) is positioned between the seat rest (See annotated Figure 1A of Murray above) and the first element (See annotated Figure 1C of Murray below; The second element is between the cushion and first element). 
    PNG
    media_image6.png
    635
    625
    media_image6.png
    Greyscale

Regarding claim 7, Murray in view of Chang teaches the seat assembly (Seat 102; Figure 1A of Murray) further comprises a cushion (See annotated Figure 1C above), wherein the first element is rotationally coupled to the second element by a pivot mechanism (See annotated Figure 1C above; the pivot mechanism is the lever pivot to the base of the first and second element), and wherein the cushion (See annotated Figure 1C above) covers the pivot mechanism (The bottom cover covers the pivot mechanism; See Figure 1C above)

Regarding claim 8, Murray in view of Chang teaches the seat assembly (Seat 102; Figure 1C of Murray) further comprises: a height adjustable mount (The side plates of the mount connected to the rail 134; Figure 1C) that adjusts a vertical position of the seat rest (See annotated Figure 1A of Murray above; The vertical position of the seat rest is adjusted by the movement of the side plates on the rail up and down the rail); and a locking mechanism (The pivot mechanism 136 locks the seat rest in any position on the rail and allows rotation) has a locking that fixes the seat rest at the first position or the second position. (Col. 7 Lines 34- 48 “In certain embodiments, the seat 102 can be configured to rotate 180.degree. from the forward facing position to facilitate placing a patient or other user onto the seat 102. Once the user is seated, the seat 102 can be rotated forward so that the user faces the guide tracks 104 and exercise with the apparatus 100. In other embodiments, the seat 102 can rotate more than or fewer than 180.degree. (e.g., 360.degree., 90.degree., 45.degree., etc.), or to rotate or include in whole or in part about a horizontal axis. The seat 102 may also be configured to lock at designated positions when the lever 136 is released to provide a more controlled rotation of the seat 102. The seat 102, for example, can be configured to stop at every 45.degree. rotation. The lever 136 may be also be held in its released (e.g., lifted) position to allow the seat 102 to rotate to a desired position.”)

Regarding claim 16, Murray in view of Chang teaches the handle system (128b; Figure 1B) comprises a static handle system (The handles 128b do not have to be actuated to create a static environment; Figure 1A), and the cycling apparatus (Force generating assembly 82; Figure 7) comprises foot pedals (Pedals 110; Figure 1B).


Regarding claim 17, Murray in view of Chang teaches the osteogenic exercise machine (Guide track 134, two upstanding frame members, handles 128b, seat 138; See annotated Figure 1C above) further comprises a pivot mechanism (Drive shafts 132; Figure 1B) that connects the handle system (128b; Figure 1B) with the first frame (See annotated Figure 1C above; the first frame is connected at the same point as the drive shafts 132), and wherein the handle system (128b; Figure 1B) is movable with respect to the first frame (See annotated Figure 1C of Murray) based on the pivot mechanism (Drive shafts 132; Figure 1B).

Regarding claim 18, Murray in view of Chang teaches the handle system (128b; Figure 1B) is rotationally coupled to the pivot mechanism (Drive shafts 132; Figure 1B).

    PNG
    media_image7.png
    697
    670
    media_image7.png
    Greyscale

Regarding claim 19, Murray discloses another embodiment of the exercise system (recumbent exercise apparatus 400; Figure 1), comprising: an osteogenic exercise machine (Guide track 434, upstanding frame member, handles, seat 402; See annotated Figure 4A above) comprising: a first base (See annotated Figure 4A above), a first frame (See annotated Figure 4A above) extending from the first base (See annotated Figure 4A above), and a first ), a second frame (See annotated Figure 4A above) extending from the second base (See annotated Figure 4A above), and a cycling apparatus (Pedal assembly 406; Figure 4A) coupled to the second frame (See annotated Figure 4A above).

Murray does not disclose a first base comprising a first coupling mechanism and a second coupling mechanism configured to couple to the first coupling mechanism to form the exercise system, and decouple from the first coupling mechanism to form separate osteogenic exercise and muscular hypertrophy machines.

    PNG
    media_image3.png
    644
    681
    media_image3.png
    Greyscale

A knob 26 secured to a threaded rod 28 is provided for use as a lock. The rod 28 is received within a nut 30 secured, as by welding, to the base member 22 in alignment with an opening (not shown) in the base member 22. Thus, the knob 26 can be rotated to extend the rod 28 into the base member 22 to engage the base member 24 for a desired spacing between the stabilizer bars 14, 16.”), a second frame (stabilizer bar 16; Figure 1) extending from the second base (Base member 24 and second stabilizer bar 16; Figure 1), and a cycling apparatus (Pedaling mechanism 34; Figure 1) coupled to the second frame (stabilizer bar 16; Figure 1).



Murray in view of Chang continues to teach the muscular hypertrophy machine (Pedal assembly 106, Guide track 111, frame member; See annotated Figure 1C and 4A above further comprises a hand-pedaling apparatus (428; Figures 4A-B).

    PNG
    media_image1.png
    674
    649
    media_image1.png
    Greyscale

Regarding claim 20, Murray in view of Chang teaches the exercise system (See Figure 1 of Murray above) comprises a total of at least six different exercise stations (Murray discloses the device in Figure 1A and 4A that can be used in multiple different combinations of ways to constitute six different exercise stations ex. Using each of the handles 128b or pedals 110 individually/together and adjusting the seat for different exercises (Only using left pedal, only 
Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record Murray (US Patent No. 9,802,076) in view of Corbalis (US Patent No. 7,736,281), Hsu (US Patent No. 7,837,604), Hsu (US Patent Pub. 2019/0336815), Chang (US Patent No. 6,001,046), Wu (Design Patent No. 355,942), Hsu (US Patent Pub. 2019/0336819), Martin (US Patent No. 6,652,425), Dalebout (US Patent Pub. No. 2006/0035755), Marshall (US Patent No. 4,768,775), and Randall (US Patent No.  1,577,809)  are the closest prior arts to the claimed invention but fails to teach or render obvious the seat assembly  further comprises: a height adjustable mount that adjusts a vertical position of the seat rest; and a locking mechanism that fixes the seat rest at the first position or the second position, wherein a second handle system coupled to the osteogenic exercise machine and the first frame, wherein the first base comprises a foot pad configured for use with the second handle system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784